--------------------------------------------------------------------------------

Exhibit 10.1
 
[logo1.jpg]
 
CRMI Retools Transition Team; Senior Management Changes Announced; New Stock
Transfer Agent Appointed.


Phoenix, AZ March 3, 2015


Phoenix, AZ March 3, 2015 –(Marketwired) -- Core Resource Management, Inc.
(OTCQB: CRMI) (“Core”) (www.coreresource.net) ; Core Resource Management is a
Phoenix-based oil & gas company engaged in the acquisition of existing oil & gas
production in partnership with established oil & gas operators in Texas,
Oklahoma, and the Southwest.


To meet the challenges of continued dynamic accretive growth the board will
immediately form an executive search committee to hire an experienced CEO and
other key role players in management. The position of CEO will be vacated by
James Clark, as he will continue his successful endeavors as Director of
Business Development. Current CRMI board member, Mr. Dennis Miller, will
temporarily assume the day-to-day responsibilities of CEO. The Board Chairman,
Phillip Nuciola, will provide weekly oversight and lead the Executive Search
Committee.


“Too often, post-merger integration is wrought with political battles and lack
of clear leadership. Budgets are often blurry and business plans lacking, “said
Phillip Nuciola, Chairman of the Board, at the first of many informal meetings
of the transition team. “As I have in the past, I will locate the leadership
necessary to sustain the company’s critical and strategic financial growth
plan,” Nuciola added.


The Board of Directors affirmed that it will not back off from the level of
scrutiny practiced during financial due diligence, and allow their focus on
financials to take a backseat during the post-merger process. We are examining
key disclosure and other SEC filing requirements for the newly merged entity, as
well as any possible audit requirements for the new entity. It is important to
us going forward to use hard numbers to validate assumptions and claims made
about the merger’s anticipated advantages.


In summary Nuciola said, “Post-merger integration is the art of achieving
results that investors dream of pre-merger. Getting a handle on things early in
the game are sure to be rewarded with a strong, less-challenging post-merger
period that provides benefits to investors as well as employees.”
 

--------------------------------------------------------------------------------

Core Resource Management, Inc. would also like new announce their newly
appointed Stock Transfer Agent, Pacific Stock Transfer Company, with its current
address at 4045 S. Spencer St., Suite 403 Las Vegas, NV 89119.


Forward Looking Statements: Statements which are not historical facts contained
in this release are forward looking statements, such as "costs paid back" that
involve risks and uncertainties, including but not limited to, the effect of
economic conditions, the impact of competition, the results of financing
efforts, changes in consumers' preferences and trends. The words "progress,"
"value," and "well-established" and similar expressions identify forward-looking
statements, which speak only to the date the statement was made. Risk factors
exist and may change the potential outcome. Such factors include, but are not
limited to, the timing and extent of changes in market conditions and prices for
natural gas and oil; thereby future events and actual results may differ
materially from those set forth herein, contemplated by, or underlying the
forward looking statements. Investors are cautioned not to place undue reliance
on these forward-looking statements, which are valid only as of the date they
were made.


The information herein is subject to change without notice. Core Resource
Management, Inc. shall not be liable for technical or editorial errors or
omissions contained herein.


Contact:


Core Resource Management, Inc.


Jeff Tregaskes


Chief Financial Officer


3131 E. Camelback Rd. STE 211


Phoenix, AZ 85016


Source: Core Resource Management, Inc.
 
 

--------------------------------------------------------------------------------